243 Md. 685 (1966)
221 A.2d 72
VANFIELD
v.
WARDEN OF MARYLAND PENITENTIARY
[App. No. 140, September Term, 1965.]
Court of Appeals of Maryland.
Decided July 1, 1966.
Before HAMMOND, HORNEY, OPPENHEIMER, BARNES and McWILLIAMS, JJ.
PER CURIAM:
Application for leave to appeal is denied for the reasons stated by Judge Roscoe H. Parker in his opinion in the lower court.
In his application for leave to appeal to this Court, the applicant stated that he was prejudiced because Detective Sergeant Lawrence R. Wheeler refused to investigate his alibi story. This claim was not raised below and, therefore, need not be considered by us on appeal. See Maryland Rule 885; Hammond v. State, 241 Md. 733, 217 A.2d 569 (1966) and Sturgis v. Warden, 241 Md. 728, 217 A.2d 341 (1966).
In any event we have reviewed the transcript of the applicant's trial, and the contention is without merit. The applicant claimed that Sergeant Wheeler refused to investigate whether the applicant was at a place called "Steve's" (hotel and bar), how long he was there, and what transpired while he was there. Although Sergeant Wheeler did not go to "Steve's" (it was his experience that the management was most uncooperative to the police), he did investigate the applicant's story and interviewed two persons who said they saw the applicant at "Steve's" on the night he, along with three other men, allegedly raped a woman on a side road near Laurel, Maryland. The testimony of one witness, originally interviewed by Sergeant Wheeler, who saw the applicant at "Steve's" was used by the defense in *687 an attempt to rebut certain particulars of the prosecutrix's testimony as to when and where she was first accosted by the applicant and his companions.
Application denied.